                    J(


                                                                                              'J}




                      THE UNI11~D ST ATES DISTRICT COURT
                  FOR THE EASTER.~ DISTRICT OF PENNSYLVANIA

PA:vtELA MYERS                                     CIVIL ACTION

                   v.                                                                FILED
~ANCY      A. BERRYHILL,                           NO. 17-2950                       MAY 13 2019
Acting Commissioner of Social                                                    KATE BARKMAN. Clerk
Security                                                                       BY.          Oep. Clerk

                                           ORDER

       A~tn NOW, this      13   day of   tv\0-'\   , 20   iq. upon careful and independent
considera~ion,   the record reveals that the Commissioner did not apply correct legal

standards and that the record does not contain substantial evidence to support the AIJ's

findings af fact and conclusions of law. As a result, this action must be remanded to the

Commissioner pursuant to sentence four of 42 U.S.C. § 405(g). Therefore, it is hereby

ORDERI3D that:

      1.      The Report and Recommendation is APPROVED AND ADOPTED;

      2.      Judgment is entered REVERSING the decision of the Commissioner of
              Social Security for the purposes of this remand only and the relief sought
              by Plaintiff is GRANTED to the extent that the matter is RE'.\1ANDED for
              further proceedings consistent with this adjudication; and

      3       The Clerk of Court is hereby directed to mark this case closed.




                                                   BY THE COCRT:
